Citation Nr: 0433675	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a periods of active duty in the Army 
and United States Army Reserves (USAR) from September 1967 to 
September 1970, from January 1975 to December 1978, and from 
February 1991 to March 1991.  Service personnel records 
indicate that the veteran was in combat during active 
service, as he was awarded a Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions, dated in April 2000 and August 2002, 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein his claim of 
service connection for PTSD was denied.

The veteran's 1999 claim was specifically for PTSD, and the 
RO has only adjudicated the issue of entitlement to service 
connection for PTSD.  Nonetheless, in a November 2004 
statement to the Board, the veteran's representative framed 
the issue as whether the RO had erred in denying service 
connection for "the veteran's acquired neuropsychiatric 
disorder with both cognitive and personality changes, 
variously diagnosed as residuals of a stroke, or a dysthymic 
disorder, post traumatic stress disorder (PTSD), generalized 
anxiety disorder, and a schizoid personality" and made 
arguments concerning service connection for diagnoses other 
than PTSD.  As the RO has not adjudicated the claim for 
service connection for any other psychiatric disorder, these 
claims are referred to the RO for proper action.   


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2. The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD

The veteran contends that he has current disability from PTSD 
as a result of events incurred during his active military 
service.  The Board concludes that he is not entitled to 
service connection for PTSD.  The record does not contain a 
current, clear medical diagnosis of PTSD.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2004).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2004).

The Board notes that the veteran's claims file contains 
official documentation that verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge 
(CIB).  The Board notes that for injuries that are alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  The amendments do not materially 
affect the case now under consideration by the Board.  
However, the veteran was notified of the changes in 38 C.F.R. 
3.304(f) in the statement of the case issued in March 2003.

Service medical records show no complaints, treatment, or 
diagnosis of PTSD.

VA treatment records indicate that the veteran was treated 
from June to December 1999 in the Mental Health Clinic for 
complaints of anxiety, difficulty dealing with stress at 
work, and depression.  A December 1999 statement from a VA 
physician noted that the veteran had a diagnosis of major 
depression.  An additional December 1999 VA treatment note 
listed an impression of mood disorder, no otherwise specified 
(NOS).  

In a July 2002 VA examination report, the veteran was asked 
to provide specific examples of combat experiences.  However, 
the examiner noted that the veteran was "either unwilling or 
unable to do so".  The veteran complained of being involved 
with conflicts with co-workers, drinking alcohol to medicate 
anxiety, feeling hopeless as well as helpless, showing little 
interest in activities, and having discomfort in 
interpersonal relationships.  The examiner noted that the 
veteran was adequately groomed, appropriately dressed, alert, 
and oriented.  It was further noted in the July 2002 report 
that the veteran exhibited a dysthymic mood and flat affect 
as well as looked worked and distressed.  The examiner stated 
that the veteran had very poor eye contact during the 
interview and as well required frequent prompting in order to 
get him to answer questions.  In addition, the examiner noted 
that the veteran failed to provide adequate detail with 
regard to most subjects.  However, the examiner stated that 
the veteran's attention and concentration were not impaired 
during casual conversation.  It was noted that the veteran's 
memory did appear impaired which the examiner explained "may 
account for some of his lack of elaboration when answering 
questions".  The veteran complained of increased memory 
problems since his recent stroke.  The examiner detailed that 
the veteran was goal oriented and had well-organized thought 
processes free of paranoid, delusional, or unusual thought 
content.  In the July 2002 report, the veteran endorsed 
having symptoms of anxiety and depression but denied having 
symptoms of psychosis, mania, impulse control, and suicidal 
or homicidal ideation. 

The examiner listed diagnoses of dysthymia disorder, 
generalized anxiety disorder, alcohol dependence (early full 
remission), and schizotypal personality disorder in the July 
2002 VA examination report.  The examiner specifically stated 
that the veteran did not meet the criteria for a PTSD 
diagnosis.  While it was noted that the veteran was in combat 
during active service, the examiner stated that traumatic 
events were not documented because the veteran was either 
unable or unwilling to talk about specific incidents.  In 
addition, the examiner noted that the veteran did not 
describe these incidents as being overly distressing.  It was 
further noted in the report that the veteran did not report 
any evidence of nightmares or intrusive thoughts and did not 
show "compelling evidence of avoidance symptoms".  The 
examiner acknowledged that the veteran had symptoms including 
arousal, difficulty falling and staying asleep, irritability, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  However, the examiner stated that these 
symptoms were accounted for more appropriately by a diagnosis 
of generalized anxiety and depression.  

The Board acknowledges that the veteran maintains that he 
suffers from PTSD.  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  As noted above, 
statements from the veteran can be used only to provide a 
factual basis upon which a determination could be made that a 
particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
claimed PTSD disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran currently 
suffers from PTSD, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  The competent medical evidence of 
record does not show that the veteran suffers from any 
current residuals of PTSD.  Establishing service connection 
for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003); Cuevas, 3 Vet. 
App. at 548; Rabideau, 2 Vet. App. at 143.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2004).  As noted above, none of the 
medical evidence of record shows that the veteran was 
diagnosed with PTSD.  The July 2002 VA examination report 
shows that the veteran was only diagnosed with dysthymia 
disorder, generalized anxiety disorder, alcohol dependence 
(early full remission), and schizotypal personality disorder. 

As the preponderance of the evidence establishes that the 
veteran does not have any current diagnosis of PTSD, the 
veteran's claim of service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection for PTSD is not warranted.
 
II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran letters in 
March 2001 and January 2003 as well as issued a statement of 
the case (SOC) dated in March 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for PTSD.  With regard to requirement 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in March 2001 informing him what was 
needed to establish entitlement to service connection for 
PTSD.  With regard to requirements (2) and (3), the Board 
notes that the RO's letters also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the March 2001 
and January 2003 letters explained that VA would obtain 
relevant records from any Federal agency (to include the 
military, VA, and the Social Security Administration), and 
that it would also make reasonable efforts to help him obtain 
other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the March 2001 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his increased rating claim.  However, the June 
2003 letter from the RO instructs the veteran "please send 
us any additional information or evidence" regarding his 
service connection claim.  As a practical matter, the veteran 
has been amply notified of the need to provide such evidence.  
In addition, the RO issued him a SOC in March 2003 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in March 2001 and January 
2003.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the March 2001 letter from the RO was 
sent to the veteran prior to the RO's May 2002 rating 
decision that is the basis of the veteran's appeal.  As 
discussed above, the content of the notice provided to the 
veteran in the March 2001 and January 2003 letters by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim for 
entitlement to service connection for PTSD was readjudicated 
in a statement of the case issued in March 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the March 2001 and January 2003 
letters as well as the March 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  


In this case, the January 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the March 2001 and January 2003 letters as well 
as the March 2003 SOC issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for PTSD.  VA has 
obtained VA treatment records identified by the veteran and 
provided him a VA PTSD examination.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for PTSD is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



